Citation Nr: 9933965	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


REMAND

The appellant had active service from March 1965 to March 
1968 and from October 1974 to November 1975.

This matter is on appeal from March and November 1992 rating 
decisions of the St. Petersburg, Florida, regional office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In hearing testimony of December 1998, the appellant 
withdrew his appeal from the denial of an increased rating 
for impotency.  In August 1999, the appellant testified at a 
hearing before the undersigned, who is the Board member 
designated to hold that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  He affirmed that the issues on 
appeal are as stated above.

For reasons discussed below, the Board defers review of the 
merits of the claims at issue in this appeal.

In August 1999 hearing testimony, the appellant reported he 
had begun regular follow-up treatment for his service-
connected disabilities at the White River Junction, Vermont, 
VA Medical Center (VAMC) before the hearing.  Whereas VA 
medical records are constructively of record before the 
Board, Bell v. Derwinski, 2 Vet. App. 611 (1992), and the 
most recent records may be informative about the current 
status of the disabilities, treatment records from White 
River Junction VAMC should be obtained.

The appellant has stated that he cannot work because of his 
service-connected multiple sclerosis and headaches.  The 
appellant has stated repeatedly as evidence in support of his 
TDIU claim that he receives disability benefits from the 
Social Security Administration (SSA) because of his service-
connected disabilities.  Nothing from SSA is of record but a 
February 1979 letter from SSA informing the appellant of the 
grant of disability benefits, but not the medical basis.  
Such records from the SSA are pertinent to the appellant's 
claim for TDIU and should be obtained.

VA hearing officers in September 1993 and in February 1999 
denied TDIU, finding no basis to refer the claim for 
extraschedular consideration by appropriate VA authority 
because the appellant's disability was "not so unusual" as 
to warrant extra-schedular evaluation and that there were not 
"exceptional factors or circumstances" associated with the 
veteran's disablement, respectively.  Both applied a standard 
applicable to extraschedular rating of individual 
disabilities under 38 C.F.R. § 3.321(b)(1).  As VA General 
Counsel has pointed out,

[i]n contrast to section 3.321(b)(1), 
section 4.16(b) does not require a 
finding that the schedular ratings are 
inadequate to compensate for the average 
impairment in earning capacity caused by 
particular disabilities, but requires 
only a finding that the service-connected 
disabilities render a particular veteran 
unemployable.

VAOPGCPREC 6-96 at  5.  That is, the "exceptional factors" 
criteria of "extraschedular" ratings of individual 
disabilities does not apply to "extraschedular" 
consideration of TDIU under 38 C.F.R. § 4.16(b), nor is such 
a finding prerequisite to referral to the Director, 
Compensation and Pension Service for extraschedular 
consideration of TDIU.

The record has several statements by physicians that the 
appellant cannot maintain gainful employment, most recently 
the VA examiner of February 1999, who attributed 
unemployability only to service-connected conditions.  The 
General Counsel noted that section 4.16(b) contains language 
similar to that in section 3.321(b)(1), held in Floyd v. 
Brown, 9 Vet. App. 88 (1996) to preclude the Board from 
awarding extra-schedular benefits in the first instance.  
VAOPGCPREC 6-96.  Consistent with Floyd, 9 Vet. App. at 94-
95, the Board does not have the authority to award TDIU under 
38 C.F.R. § 4.16(b) before it has been addressed by the 
Director, Compensation and Pension Service.  Given the 
evidence of unemployability due to service-connected 
disabilities in the record, further development and 
consideration of referral to the Director, Compensation and 
Pension Service, is warranted here.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records from February 1999 to the 
present, including from White River 
Junction VAMC, and associate them with 
the claims folder.

2.  Obtain from the Social Security 
Administration all available medical and 
other records showing the medical basis 
of the February 1979 award of SSA 
disability benefits and all medical and 
adjudication records associated with any 
review or renewal of such benefits.  
Associate any information obtained with 
the claims folder.

3.  Readjudicate the claims for increased 
rating for multiple sclerosis and for 
headaches.  If either claim is granted 
such that the rating criteria of 
38 C.F.R. § 4.16(a) are met, reconsider 
TDIU under those criteria, otherwise, 
consider referral of the claim for TDIU 
to the Director, Compensation and Pension 
Service, for consideration of TDIU under 
section 4.16(b).  In considering whether 
such referral is warranted, consider the 
appropriate criteria for such referral, 
as set out in section 4.16(b) and 
VAOPGCPREC 6-96.  If any claim at issue 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

